Exhibit 10.1

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

AMENDED AND RESTATED NALTREXONE HYDROCHLORIDE SUPPLY AGREEMENT

This Amended and Restated Naltrexone Hydrochloride Supply Agreement (this
“Agreement”) is made effective as of January 1, 2015 (the “Effective Date”) by
and among OREXIGEN THERAPEUTICS, INC. (“OREXIGEN”), a Delaware corporation
located at 3344 N. Torrey Pines Court, Suite 200, La Jolla, CA 92037, and
MALLINCKRODT LLC (“MALLINCKRODT”), a Delaware limited liability company located
at 675 McDonnell Blvd., Hazelwood, Missouri 63042.

WHEREAS, MALLINCKRODT is a manufacturer of an active pharmaceutical ingredient
known as Naltrexone Hydrochloride and MALLINCKRODT wishes to supply Naltrexone
Hydrochloride to OREXIGEN on the terms described herein; and

WHEREAS, OREXIGEN desires a supply of quantities of Naltrexone Hydrochloride and
wishes to purchase Naltrexone Hydrochloride from MALLINCKRODT on the terms
described herein.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
MALLINCKRODT and OREXIGEN (each, a “Party” and, collectively, the “Parties”)
agree as follows.

 

1. SCOPE OF AGREEMENT

 

1.1. Subject to the provisions of this Section 1.1 below, this Agreement shall
apply to all purchases of Naltrexone Hydrochloride by OREXIGEN and its
Affiliates (as defined below in this Section 1.1) under this Agreement from
MALLINCKRODT during the Term (as defined below in Section 11.1). OREXIGEN (on
behalf of itself and its Affiliates) agrees to purchase from MALLINCKRODT and
MALLINCKRODT agrees to supply to OREXIGEN such amounts of Naltrexone
Hydrochloride as OREXIGEN shall order in accordance with the requirements
hereof. During any applicable calendar year during the term of this Agreement,
OREXIGEN agrees to purchase from MALLINCKRODT at least [*…***…] ([…***…]) of
OREXIGEN’S commercial requirements for Naltrexone Hydrochloride for use in
Finished Products intended for commercial sale in those jurisdictions set forth
on Schedule B attached hereto, provided that […***…]. For purposes of this
Agreement, an “Affiliate” of a Party shall mean and refer to any firm, person or
entity that controls, is controlled by or is under common control with such
Party, where “control” means the power, by means of voting power, proxy or power
in fact (by whatever means) to direct the business and operations of any firm,
person or entity.

 

1.2.

This Agreement does not constitute a purchase order. Purchases under this
Agreement shall be made only with written purchase orders issued by OREXIGEN to

 

* ***Confidential Treatment Requested



--------------------------------------------------------------------------------

  MALLINCKRODT (each, a “Purchase Order”). No Purchase Order shall specify
[*…***…]. Each Purchase Order shall set forth the information required by and
meet the requirements of Section 3.3. In the event of a conflict or
inconsistency between the terms of any Purchase Order, order acknowledgement,
invoice, shipping terms, packaging slip or other documentation issued by either
Party and the terms of this Agreement, the terms of this Agreement shall control
and prevail in every case and any additional (except for purchased quantities,
shipping and delivery dates) and/or inconsistent terms set forth in any other
document issued by either Party are hereby expressly rejected, unless such
documentation specifically states that it overrides conflicting terms of and/or
supplements the terms of this Agreement (as appropriate) and is signed by
authorized representatives of each of the Parties.

 

1.3. All Naltrexone Hydrochloride sold by MALLINCKRODT to OREXIGEN will be
manufactured by MALLINCKRODT in accordance with the terms of this Agreement.

 

2. MANUFACTURING; SPECIFICATIONS; QUALIFICATION OF SECOND SOURCE

 

2.1. The Naltrexone Hydrochloride supplied to OREXIGEN hereunder shall meet the
release specifications set forth on Schedule A attached hereto
(“Specifications”) at the time of delivery. All Naltrexone Hydrochloride
supplied hereunder will be manufactured in accordance with the methods,
processes and procedures, including site of manufacture, set forth in
MALLINCKRODT’s drug master file (“DMF”) or any equivalent issued under any
applicable laws, rules or regulations other than those of the United States
(such as an Active Substance Master File or a Certificate of European
Pharmacopeia, (such documents referred to as a “DMF Equivalent”) for Naltrexone
Hydrochloride. OREXIGEN shall have the right to review the […***…] at OREXIGEN’s
request.

 

2.2.

There will be no changes made to the Specifications set forth on Exhibit A
except with the mutual written agreement of the Parties; provided that,
MALLINCKRODT will use commercially reasonable efforts to implement any changes
in Specifications requested by OREXIGEN if such changes would not require
revalidation of the applicable manufacturing process. In the event any change in
Specifications requested by OREXIGEN would cause MALLINCKRODT to incur
additional Direct Manufacturing Cost (as defined below in this Section 2.2),
MALLINCKRODT shall notify OREXIGEN in writing, within […***…] after the date of
any requested specification change by OREXIGEN, of the reason for and nature of
any such increased cost and, if […***…], MALLINCKRODT shall begin implementation
of any such requested Specification change. In the event any change to the
Specifications requested by OREXIGEN is made, MALLINCKRODT shall perform,
[…***…], all analytical and experimental work reasonably required to implement
any such change, but OREXIGEN shall be responsible, […***…], for filing all
changes proposed by OREXIGEN in connection with any regulatory approval, and for
seeking approval of any such change required by any governmental agency,
regulatory agency, commission or similar body of any domestic or non-domestic
jurisdiction (“Regulatory Agency”) with respect to OREXIGEN’s oral dosage
formulation containing Naltrexone Hydrochloride (“Finished Product”).
Notwithstanding the foregoing, the Parties

 

* ***Confidential Treatment Requested

Confidential

CSK/Orexigen –Mallinckrodt Amended & Restated Naltrexone Hydrochloride Supply
Agreement

 

2



--------------------------------------------------------------------------------

  acknowledge that it is possible that changes in applicable laws, or actions of
the United States Food and Drug Administration (“FDA”) or any other Regulatory
Agency may require changes to be made in the Specifications. Should such an
eventuality occur, the Party becoming aware of any required change will
immediately notify the other Party in writing of the nature of and reason for
any such potential Specification changes and such changes will be implemented by
MALLINCKRODT as and when required (but not earlier than required); provided,
however, it is understood that [*…***…]. The term “Direct Manufacturing Cost”
shall mean all costs of […***…] incurred with respect to […***…], but shall not
include […***…]. Absent the requirements of applicable law, the FDA or any
Regulatory Agency or the occurrence of any circumstances covered by the language
of […***…].

 

2.3. MALLINCKRODT will notify OREXIGEN at least […***…] in advance (unless a
lesser time to implement any change is dictated by law) of any and all material
changes in its production, testing or packaging procedures in the DMF documented
process as required by FDA’s “Guidance for Industry to an approved NDA or ANDA”.
The parties acknowledge that the purpose of the immediately preceding sentence
is to allow OREXIGEN a reasonable amount of time to receive appropriate
regulatory approval from the FDA or any other Regulatory Agency prior to
MALLINCKRODT implementing a significant change to its DMF or any DMF Equivalent.

 

2.4. MALLINCKRODT will […***…] to enable OREXIGEN to secure from relevant
Regulatory Agencies approval of MALLINCKRODT as a source of supply of Naltrexone
Hydrochloride for OREXIGEN’s Finished Products. MALLINCKRODT will be responsible
for procuring and maintaining the DMF and DMF Equivalents related to Naltrexone
Hydrochloride in those jurisdictions set forth on Schedule B attached hereto,
[…***…]. MALLINCKRODT has filed the DMF with the FDA and has provided the DMF’s
reference number in writing to OREXIGEN. OREXIGEN, and OREXIGEN’s licensee(s)
with respect to the Finished Product (each an “Orexigen Licensee”), shall have
the right to reference the DMF in its NDAs or INDs (or ANDAs, if applicable) and
DMF Equivalents from Regulatory Agencies in jurisdictions outside the United
States, and the right to access the […***…].

 

2.5.

MALLINCKRODT shall test, or have tested, each lot of Naltrexone Hydrochloride
shipped to OREXIGEN using the analytical testing methodologies which are set
forth in the Specifications in order to assure the conformity of each lot of
Naltrexone Hydrochloride supplied hereunder to the Specifications and all
applicable laws. With each

 

* ***Confidential Treatment Requested

Confidential

CSK/Orexigen –Mallinckrodt Amended & Restated Naltrexone Hydrochloride Supply
Agreement

 

3



--------------------------------------------------------------------------------

  shipment of Naltrexone Hydrochloride, MALLINCKRODT shall deliver to OREXIGEN
certificates of analysis from MALLINCKRODT stating that the Naltrexone
Hydrochloride being shipped has been tested and does conform to the
Specifications.

 

2.6. Notwithstanding any other provision hereof, MALLINCKRODT’s obligation to
supply and OREXIGEN’s obligations to purchase hereunder are [*…***…].
MALLINCKRODT will at all times […***…] ensure that it has sufficient quota to
perform its obligations hereunder. If MALLINCKRODT has insufficient quota to
satisfy OREXIGEN’s requirements for Naltrexone Hydrochloride […***…] and the
requirements of its other customers, MALLINCKRODT shall […***…]; provided that
MALLINCKRODT shall continue to be obligated to provide to OREXIGEN the amounts
set forth in the Rolling Forecast most recently provided to OREXIGEN and
acknowledged and agreed to by an authorized representative of MALLINCKRODT.

 

3. FORECASTS; FIRM COMMITMENT; PURCHASE ORDERS

 

3.1. Initial Forecast. The initial forecast of the quantities of Naltrexone
Hydrochloride that may be ordered by OREXIGEN, […***…] is set forth on Schedule
D attached hereto. MALLINCKRODT is obligated to supply at least […***…] percent
([…***…]%) of Naltrexone Hydrochloride ordered by OREXIGEN pursuant to any
Purchase Order up to the quantities set forth for […***…] in such initial
forecast.

 

3.2.

Rolling Forecasts. On or prior to the beginning of each […***…] occurring during
the Term following the initial forecast provided under Section 3.1, OREXIGEN
shall provide to MALLINCKRODT […***…] rolling forecast of the quantities of
Naltrexone Hydrochloride that may be ordered by OREXIGEN, by […***…] (the
“Rolling Forecast”). The first […***…] of each Rolling Forecast shall constitute
a binding order on MALLINCKRODT and OREXIGEN for the quantities of Naltrexone
Hydrochloride specified therein, and MALLINCKRODT shall be obligated to supply
and OREXIGEN shall be obligated to purchase no less than one hundred percent
(100%) of the quantity of Naltrexone Hydrochloride ordered by OREXIGEN pursuant
to any Purchase Order in such first […***…]. The subsequent […***…] of each
Rolling Forecast shall be non-binding estimates and shall be used by
MALLINCKRODT for planning purposes only. Within a […***…] period after the
submission by OREXIGEN of any Rolling Forecast, MALLINCKRODT will review such
Rolling Forecast to assess the feasibility of production and supply of the
amounts of Naltrexone Hydrochloride set forth in such Rolling Forecast. After
such review (and in no event later than […***…] after the submission of any such
Rolling Forecast by

 

* ***Confidential Treatment Requested

Confidential

CSK/Orexigen –Mallinckrodt Amended & Restated Naltrexone Hydrochloride Supply
Agreement

 

4



--------------------------------------------------------------------------------

  OREXIGEN), MALLINCKRODT will advise OREXIGEN in writing of the results of its
review, specifying whether or not MALLINCKRODT is able to meet the timing and
volumes set forth in such Rolling Forecast. If MALLINCKRODT indicates that it is
not able to meet the timing and volumes set forth in such Rolling Forecast, the
parties will [*…***…]. Whether based on agreement of the Parties as contemplated
in the immediately preceding sentence or based on MALLINCKRODT’s acknowledgement
of the Rolling Forecast submitted by OREXIGEN, OREXIGEN shall timely submit to
MALLINCKRODT Purchase Orders consistent therewith and otherwise meeting the
requirements hereof. MALLINCKRODT shall be obligated to supply and OREXIGEN
shall be obligated to purchase no less than one hundred percent (100%) of the
quantity of Naltrexone Hydrochloride ordered by OREXIGEN pursuant to any
Purchase Order which complies with this Section 3.2.

 

3.3. Each Purchase Order submitted by OREXIGEN hereunder shall specify the
quantity of Naltrexone Hydrochloride ordered, the total Price (as defined in
Section 5.1) for such quantities of Naltrexone Hydrochloride calculated in
accordance with Section 5 hereof, and the required delivery date and
destination, consistent with the terms of this Agreement. OREXIGEN shall submit
each Purchase Order to MALLINCKRODT at least […***…] in advance of the delivery
date requested in the Purchase Order. Within […***…] after the date that a
Purchase Order is submitted, MALLINCKRODT shall acknowledge receipt of
OREXIGEN’s Purchase Order and confirm acceptance of such Purchase Order, if
issued in accordance with the requirements hereof. For the avoidance of doubt,
[…***…] shall be obligated to […***…].

 

3.4. During any period during this Agreement in which MALLINCKRODT, for any
reason (including, without limitation, an event of force majeure as provided in
Section 13.1), fails to deliver the requisite quantities of Naltrexone
Hydrochloride included in any accepted Purchase Order which complies with
Section 3.1, Section 3.2, Section 3.3, and Section 4.1, within […***…] after the
date of delivery confirmed in writing by MALLINCKRODT or if MALLINCKRODT
otherwise notifies OREXIGEN that it will be unable to make delivery of all or a
portion of the ordered Naltrexone Hydrochloride within […***…] after the
confirmed date of delivery, then OREXIGEN may refuse such late shipment of
Naltrexone Hydrochloride from MALLINCKRODT and purchase such quantities
elsewhere.

 

3.5.

By no later than […***…], MALLINCKRODT will (a) establish and maintain an
inventory reserve of Naltrexone Hydrochloride approximately equal to […***…] and
(b) hold a reserve of […***…] of Noroxymorphone as an intermediate that is able
to be converted into Naltrexone Hydrochloride. Such minimum quantities required
to be maintained and held by MALLINCKRODT will be reviewed quarterly at the
Parties’ business review meetings with the understanding that the

 

* ***Confidential Treatment Requested

Confidential

CSK/Orexigen –Mallinckrodt Amended & Restated Naltrexone Hydrochloride Supply
Agreement

 

5



--------------------------------------------------------------------------------

  Parties’ intent is to have such quantities be equivalent to [*…***…] of
forward demand; provided that any adjustments to such minimum required
quantities and/or the timing to achieve any such adjustments will require the
mutual written agreement of both Parties. Subject to the terms and conditions of
this Agreement and in particular any agreement between the Parties arrived at in
accordance with the immediately preceding sentence, OREXIGEN agrees to purchase
[…***…] reserved inventory within […***…] after it has been established and
MALLINCKRODT will replace any purchased amounts […***…]. Naltrexone
Hydrochloride from any reserved inventory will be shipped to OREXIGEN or its
contract manufacturer on a […***…] basis.

 

4. DELIVERY

 

4.1. Each Purchase Order shall specify the quantity of Naltrexone Hydrochloride
ordered and the required delivery date and destination, consistent with the
terms of this Agreement. Deliveries must be made on normal business days of the
designated facility unless otherwise coordinated.

 

4.2. Subject to any written agreement between OREXIGEN and MALLINCKRODT to the
contrary, MALLINCKRODT shall make all necessary shipping arrangements to
OREXIGEN’s designated facility. Freight terms shall be as set forth in
Schedule C. Title to the Naltrexone Hydrochloride shall pass from MALLINCKRODT
to OREXIGEN upon […***…].

 

4.3. If and as applicable, OREXIGEN shall be responsible for coordinating any
export of Naltrexone Hydrochloride from the United States and for coordinating
any import of ordered Naltrexone Hydrochloride to countries outside the United
States to OREXIGEN’s designated manufacturing facilities, in either case in
compliance with all applicable laws. MALLINCKRODT shall notify OREXIGEN of the
expected delivery date of any Purchase Order to enable receipt to be
coordinated.

 

4.4. Subject to clearance by customs (if applicable), all ordered Naltrexone
Hydrochloride shall be delivered to OREXIGEN’s designated facility in
MALLINCKRODT’s normal packaging and with typical accompanying documentation for
Naltrexone Hydrochloride, including, without limitation, in accordance with any
procedures reflected in MALLINCKRODT’s DMF, provided that any such packaging and
documentation shall meet the customs and regulatory requirements of the United
States and, as applicable, the location of OREXIGEN’s designated facility for
delivery. Each shipment shall include certificates of analysis, and such other
documentation and information as may be necessary for complying with all
applicable laws.

 

5. PRICE AND PAYMENT

 

5.1. The initial price for the Naltrexone Hydrochloride to be purchased by
OREXIGEN hereunder is set forth in Schedule C, […***…].

 

* ***Confidential Treatment Requested

Confidential

CSK/Orexigen –Mallinckrodt Amended & Restated Naltrexone Hydrochloride Supply
Agreement

 

6



--------------------------------------------------------------------------------

5.2. In addition to the Price adjustments [*…***…], MALLINCKRODT shall be
entitled to adjust the Price at any time during the Term […***…] by giving
[…***…] prior written notice to OREXIGEN solely to take into account any
documented and verifiable increases or decreases in the costs of manufacturing
Naltrexone Hydrochloride resulting from changes in MALLINCKRODT’s manufacturing
processes in response to any […***…], other than as a result of […***…]
(“Regulatory Price Change”). In the event of a […***…], the Price shall be
increased by an amount equal to the documented incremental cost increase
directly associated with the […***…]. Notwithstanding any other provision
hereof, any Price adjustment pursuant to […***…] shall be implemented in such a
manner as to ensure that no element of cost increase or decrease is being
duplicated in calculating the Price to be charged.

 

5.3. MALLINCKRODT agrees to keep complete and accurate books and records with
respect to costs of commercial manufacture of Naltrexone Hydrochloride for a
minimum period of […***…] after the calendar year in which they are prepared, or
for such longer period as may be required by applicable law.

MALLINCKRODT will provide to OREXIGEN […***…] reports […***…] showing […***…].

 

5.4 MALLINCKRODT shall issue invoices to OREXIGEN at the time of shipment of any
Naltrexone Hydrochloride. Each invoice shall set forth the applicable Price and
all freight charges for the shipment properly determined in accordance with the
provisions of this Agreement. Payment of the invoice by OREXIGEN shall be within
[…***…] following […***…], subject to any amounts disputed in good faith by
OREXIGEN. Payment shall be subject to the inspection and acceptance procedures
set forth in Section 6. All invoices and payments shall be in U.S. Dollars.

 

6. INSPECTION, ACCEPTANCE AND REJECTION

 

6.1.

If OREXIGEN reasonably determines that any Naltrexone Hydrochloride delivered
hereunder does not comply with the Specifications, is adulterated, is not
manufactured in accordance with the provisions of this Agreement or is otherwise
defective (Naltrexone Hydrochloride satisfying any of the foregoing known as
“Defective Product”), then OREXIGEN may reject any such Naltrexone
Hydrochloride. At the time of any such rejection, OREXIGEN shall provide
MALLINCKRODT with a written notice describing in detail the circumstances
surrounding the rejection and OREXIGEN’s reasons therefor (“Rejection Notice”),
accompanied by such supporting documentation as shall be reasonably necessary to
demonstrate the basis for any rejection. If OREXIGEN properly rejects any such
Naltrexone Hydrochloride, it will, […***…] option, either return the rejected
Naltrexone Hydrochloride to MALLINCKRODT or destroy or dispose of it in the
least expensive and most environmentally sound manner. In any event,

 

* ***Confidential Treatment Requested

Confidential

CSK/Orexigen –Mallinckrodt Amended & Restated Naltrexone Hydrochloride Supply
Agreement

 

7



--------------------------------------------------------------------------------

  MALLINCKRODT shall be responsible for the costs of any such return,
destruction or disposal if such Naltrexone Hydrochloride has been properly
rejected. It is understood that [*…***…] hereunder in the event of Defective
Product it has properly rejected will […***…]. Any Naltrexone Hydrochloride
received by OREXIGEN from MALLINCKRODT that has not been rejected by OREXIGEN
within […***…]. Notwithstanding the preceding provisions of this Section 6.1,
[…***…].

 

6.2. Notwithstanding the preceding Section 6.1, […***…], the Parties shall
attempt to resolve any disagreement they have regarding the […***…].

 

6.3. Notwithstanding the preceding provisions of this Section 6, in no event
shall […***…].

 

7. CONFIDENTIALITY

 

7.1.

During the Term, the Parties may disclose certain confidential and proprietary
information and data to each other relating to their respective products
(including active pharmaceutical ingredients and finished products) and
businesses, (including, but not limited to financial and other business
information, product samples, formulas, manufacturing processes, specifications,
drawings, schematics and other technical, customer and product development
plans, forecasts, strategies and other data). Except as otherwise specifically
provided herein, all information disclosed by one Party (in such capacity, the
“Disclosing

 

* ***Confidential Treatment Requested

Confidential

CSK/Orexigen –Mallinckrodt Amended & Restated Naltrexone Hydrochloride Supply
Agreement

 

8



--------------------------------------------------------------------------------

  Party”) to the other Party (in such capacity, the “Receiving Party”) relating
in any manner to the Disclosing Party’s products and/or its business shall
constitute “Proprietary Information.”

 

7.2. Proprietary Information disclosed by a Disclosing Party to a Receiving
Party hereunder shall be used by the Receiving Party solely in connection with
exercising its rights or performing its obligations under this Agreement.

 

7.3. In consideration of the Disclosing Party’s disclosure and supply of
Proprietary Information, each Party agrees, as a potential Receiving Party,
that, for the Term and for a period of [*…***…] thereafter, it shall not
disclose or use for any purpose other than as specified in Section 7.2 above,
without the express prior written consent of the Disclosing Party, any
Proprietary Information, including any information concerning this Agreement or
the interest of the Disclosing Party in exploring the possibility of entering
into a business relationship with the Receiving Party, to any person other than
to those employees, consultants or agents of the Receiving Party
(“Representatives”) who will be involved in fulfilling the Receiving Party’s
obligations under this Agreement, provided that such Representatives have been
made aware of the obligations set forth in this Section 7. In any event, it is
understood that each Party shall be fully responsible and liable for any
improper use or disclosure of the other Party’s Proprietary Information by any
of its Representatives. Notwithstanding the foregoing, (a) OREXIGEN may disclose
the existence and terms of this Agreement to bona fide potential investors,
acquirers, corporate partners and financial advisors and (b) MALLINCKRODT may
disclose the existence and terms of this Agreement to bona fide potential
investors, corporate partners and financial advisors. With respect to OREXIGEN,
the term “Representative” shall also include any Orexigen Licensee, provided
that OREXIGEN may disclose Proprietary Information of MALLINCKRODT to such
Orexigen Licensee only (i) to the extent such Orexigen Licensee is required to
use such information in regulatory filings for the Finished Product, (ii) for
quality assurance purposes to the extent Orexigen supplies Finished Product to
such Orexigen Licensee, (iii) concerning a complaint, claim, adverse reaction
report or notice as described in Section 8.10, and/or (iv) in connection with an
inquiry from the FDA or other Regulatory Authorities as described in Section 8.5
and such Orexigen Licensee shall have the right to use such Proprietary
Information only in connection with the foregoing activities.

 

7.4. Each Party, as a potential Receiving Party, agrees to advise those of its
Representatives who receive Proprietary Information (and such other persons who
may receive Proprietary Information as permitted by the last sentence of
Section 7.3 above) that such information (a) is proprietary and confidential to
the Disclosing Party and (b) shall not be disclosed to anyone except as
authorized herein. Each Party further agrees to take such reasonable precautions
as it normally takes with its own confidential and proprietary information to
prevent unauthorized disclosure or use of such Proprietary Information by anyone
receiving it.

 

7.5.

In the event that the Receiving Party is required by any government regulation,
law, court order or rule or otherwise becomes legally compelled to disclose any
Proprietary Information, it will provide the Disclosing Party with prompt
advance notice in writing (if

 

* ***Confidential Treatment Requested

Confidential

CSK/Orexigen –Mallinckrodt Amended & Restated Naltrexone Hydrochloride Supply
Agreement

 

9



--------------------------------------------------------------------------------

  legally possible under the circumstances) so that the Disclosing Party may, at
its discretion and at its own expense, reasonably intervene prior to disclosure.
The Receiving Party will exercise commercially reasonable efforts to obtain
reliable assurance that confidential treatment will be accorded to such
Proprietary Information.

 

7.6. Notwithstanding any of the foregoing provisions of this Section 7, the term
“Proprietary Information” and the obligation of confidentiality associated
therewith shall not apply to the following information: (a) information which,
at the time of the Disclosing Party’s disclosure to the Receiving Party, is
publicly known or has been made publicly available, (b) information which, after
the Disclosing Party’s disclosure to the Receiving Party, becomes publicly known
or available, except where such knowledge or availability is the result of the
Receiving Party’s breach of this Agreement or otherwise is the result of any
unauthorized disclosure by any of its Representatives, (c) information which,
prior to the Disclosing Party’s disclosure to the Receiving Party, was already
in the Receiving Party’s possession, as evidenced by its prior written records,
or (d) information which, subsequent to the Disclosing Party’s disclosure to the
Receiving Party, is obtained by the Receiving Party from a third Party which is
lawfully in possession of such information and not subject to a known
contractual or fiduciary relationship to the Disclosing Party with respect
thereto.

 

7.7. Upon the termination of this Agreement, the Receiving Party shall, if so
requested by the Disclosing Party, promptly return to the Disclosing Party the
originals and all copies of any Proprietary Information then in the Receiving
Party’s possession. Notwithstanding the foregoing, Receiving Party may retain
one copy of such Proprietary Information in its archives solely for the purpose
of demonstrating compliance with the terms hereof.

 

7.8. The Parties understand that any breach by the Receiving Party of any of the
obligations set forth in this Section 7 might cause irreparable harm to the
Disclosing Party for which compensation by monetary damages would be inadequate.
Therefore, in the event of any breach or threatened breach of the provisions of
this Section 7 by the Receiving Party, the Disclosing Party shall have the right
to seek an injunction or other appropriate equitable relief, without the
necessity of posting a bond or other form of financial assurance and in addition
to any other remedies that may be available.

 

8. QUALITY OF NALTREXONE HYDROCHLORIDE; REGULATORY MATTERS; REPRESENTATIONS AND
WARRANTIES

 

8.1. At all times during [*…***…], MALLINCKRODT shall ensure that its relevant
facilities shall remain in material compliance with, and the Naltrexone
Hydrochloride shall be manufactured in material compliance with, (i) all
applicable laws, rules and regulations, including but not limited to, the
provisions of the Federal Food, Drug, and Cosmetic Act, as amended from time to
time (the “Act”), (ii) current Good Manufacturing Practices as defined by the
Act and the rules, regulations and practice standards issued and administered by
the FDA and the equivalent regulations promulgated by any foreign regulatory
agency with an equivalent function and appropriate jurisdiction, any of the
foregoing as they relate to the manufacture of bulk active pharmaceutical
ingredients (“cGMP”) and (iii) the FDA’s regulations for drug establishment
registration.

 

* ***Confidential Treatment Requested

Confidential

CSK/Orexigen –Mallinckrodt Amended & Restated Naltrexone Hydrochloride Supply
Agreement

 

10



--------------------------------------------------------------------------------

MALLINCKRODT shall keep records of the manufacture, testing, and shipping of
Naltrexone Hydrochloride, and retain samples of the Naltrexone Hydrochloride,
and components used in its manufacture, as necessary to comply with all
applicable laws, including without limitation any manufacturing regulatory
requirements applicable to MALLINCKRODT, the manufacturing site, the Naltrexone
Hydrochloride, and components used in its manufacture, as well as to assist with
resolving complaints and other similar investigations relating to such
Naltrexone Hydrochloride and/or any Finished Product. MALLINCKRODT shall retain
copies of the records and sample for a period ending not earlier than one year
following the date of Naltrexone Hydrochloride expiry, or for such longer period
as may be required by applicable law, at which time MALLINCKRODT shall contact
OREXIGEN concerning the delivery of such records. At OREXIGEN’s request,
MALLINCKRODT shall, [*…***…], return such records to OREXIGEN.

 

8.2. No Naltrexone Hydrochloride constituting a part of any shipment to OREXIGEN
shall at the time of any such shipment be adulterated within the meaning of the
Act, or the rules and regulations promulgated thereunder, as such law, rule or
regulation is in effect at the time of any such shipment.

 

8.3. All Naltrexone Hydrochloride supplied to OREXIGEN hereunder (i) shall at
the time of delivery meet the Specifications and (ii) will have expiration
dating of not less than […***…] in accordance with this Agreement.

 

8.4. All necessary licenses, permits or approvals required by applicable laws in
connection with the manufacture, storage and shipment of Naltrexone
Hydrochloride hereunder, including without limitation permits related to
manufacturing facilities, shall be maintained during the term hereof.

 

8.5. In the event of any inquiries directed to MALLINCKRODT by the FDA or any
other Regulatory Agency that could have a material adverse impact on the supply
of Naltrexone Hydrochloride for OREXIGEN under this Agreement, prior to
responding to any such inquiry MALLINCKRODT shall notify OREXIGEN, and the
Parties will discuss an appropriate response. […***…].

 

8.6.

[…***…] any pending or threatened claim by a third party, or any reasonable
basis for any such claim, that the Naltrexone Hydrochloride supplied hereunder

 

* ***Confidential Treatment Requested

Confidential

CSK/Orexigen –Mallinckrodt Amended & Restated Naltrexone Hydrochloride Supply
Agreement

 

11



--------------------------------------------------------------------------------

  or MALLINCKRODT’s process for manufacturing the Naltrexone Hydrochloride
supplied hereunder would infringe, misappropriate or violate any patent, trade
secret or other intellectual property right in effect.

 

8.7. [*…***…], the Finished Product will not infringe, misappropriate or violate
any third party patent, trade secret or other intellectual property right in
effect during the Term in the United States and in any of the jurisdictions set
forth in Schedule B (provided, that OREXIGEN’s representation does not extend to
any infringement, misappropriation or violation that arises out of or relates to
Naltrexone Hydrochloride or MALLINCKRODT’s process for manufacturing Naltrexone
Hydrochloride).

 

8.8. Each Party represents and warrants that all corporate action on its part
and on the part of each of its officers and directors necessary for the
authorization, execution and delivery of this Agreement has been taken, that it
has the full right and authority to enter into this Agreement and perform its
obligations hereunder, that it is not aware of any obligations owed to third
parties that would conflict with its ability to perform its obligations
hereunder, and that this Agreement represents the binding obligation of each
Party enforceable against it in accordance with its terms.

 

8.9. If requested in writing by OREXIGEN, MALLINCKRODT shall permit OREXIGEN or
its authorized representatives, during normal business hours, and, except for
for-cause audits or inspections, […***…], to inspect MALLINCKRODT’s facilities
and records and be given access to MALLINCKRODT’s personnel ([…***…]), to the
extent OREXIGEN deems […***…] to enable OREXIGEN to verify compliance by
MALLINCKRODT with its obligations under this Agreement and to verify
MALLINCKRODT’s compliance with any applicable laws. Any such inspection shall be
carried out in a manner reasonably contemplated to avoid disruption of
MALLINCKRODT’s normal conduct of business and in accordance with all applicable
safety and site regulations of MALLINCKRODT.

 

8.10. In the event that MALLINCKRODT receives any complaint, claims or adverse
reaction reports regarding Naltrexone Hydrochloride that is manufactured for
OREXIGEN pursuant to this Agreement, including notices from the FDA regarding
any alleged regulatory noncompliance of Naltrexone Hydrochloride (including any
FDA Form 483s or warning letters), which would reasonably be expected to delay
any shipment or otherwise adversely affect either MALLINCKRODT’s performance
hereunder or the quality of the Naltrexone Hydrochloride supplied hereunder,
MALLINCKRODT shall (a) […***…], provide to OREXIGEN material information
concerning the complaint, claim, report or notice and such additional
information as OREXIGEN may reasonably request and (b) (i) conduct, […***…], an
investigation to determine the cause of such noncompliance, and (ii) assist
OREXIGEN in investigating any such noncompliance at OREXIGEN’s request.
MALLINCKRODT shall comply, at a minimum, with FDA requirements with respect to
any such complaints, claims or adverse reaction reports.

 

* ***Confidential Treatment Requested

Confidential

CSK/Orexigen –Mallinckrodt Amended & Restated Naltrexone Hydrochloride Supply
Agreement

 

12



--------------------------------------------------------------------------------

8.11. OREXIGEN and MALLINCKRODT represent and warrant that each of them shall
comply with all relevant laws, rules and regulations in the performance of any
obligations hereunder.

 

8.12. MALLINCKRODT covenants that it will not, in the performance of its
obligations under this Agreement, knowingly use the services of any person
debarred or suspended under 21 U.S.C. §35(a) or (b). MALLINCKRODT represents
that it does not currently have, and covenants that it will not knowingly hire,
as an officer or an employee, any person who has been convicted of a felony
under the laws of the United States for conduct relating to the regulation of
any drug product under the Act.

 

8.13. MALLINCKRODT shall promptly notify OREXIGEN of any information of the
following kind about Naltrexone Hydrochloride provided to OREXIGEN:

 

  8.13.1. [*…***…]

 

  8.13.2. […***…] Hydrochloride, including stability parameters.

 

8.14. The Parties have previously entered or shall enter into a Quality
Agreement within […***…] after the date of execution of this Agreement (the
“Quality Agreement”). In the event there is any conflict or inconsistency in the
terms and provisions of this Agreement and the Quality Agreement, the terms and
provisions of this Agreement shall control and prevail in every case.

 

8.15. MALLINCKRODT represents and warrants that it will comply in all material
respects with all applicable laws throughout the term of this Agreement,
including providing all required written certifications, representations, and
disclosures. Specifically, MALLINCKRODT represents and warrants that it will
comply in all material respects with applicable requirements of the following
Federal Acquisition Regulation (“FAR”) clauses, which are hereby incorporated by
reference and made a part of this Agreement as if fully set forth herein:
(i) FAR 52.203-13, Contractor Code of Business Ethics and Conduct (Apr. 2010);
(ii) FAR 52.219-8, Utilization of Small Business Concerns (Dec. 2010) (15 U.S.C.
§ 637(d)(2) and (3)); (iii) FAR 52.222-26, Equal Opportunity (Mar. 2007)
(Executive Order 11246); (iv) FAR 52.222-35, Equal Opportunity for Veterans
(Sep. 2010) (38 U.S.C. § 4212); (v) FAR 52.222-36, Affirmative Action for
Workers with Disabilities (Oct. 2010) (29 U.S.C. § 793); (vi) FAR 52.222-40,
Notification of Employee Rights Under the National Labor Relations Act (Dec.
2010) (E.O. 13496); (vii) FAR 52.222-50 Combating Trafficking in Persons (Feb.
2009) (22 U.S.C. 7104(g)) and (viii) FAR 52.247-64, Preference for Privately
Owned U.S.-Flag Commercial Vessels (Feb 2006). BY ACCEPTANCE OF THIS AGREEMENT,
MALLINCKRODT HEREBY CERTIFIES THAT NEITHER MALLINCKRODT NOR ANY OF
MALLINCKRODT’S PRINCIPALS IS PRESENTLY DEBARRED, SUSPENDED, PROPOSED FOR
DEBARMENT, DECLARED INELIGIBLE FOR OR VOLUNTARILY EXCLUDED FROM THE AWARD OF
CONTRACTS BY ANY U.S. FEDERAL AGENCY.

 

* ***Confidential Treatment Requested

Confidential

CSK/Orexigen –Mallinckrodt Amended & Restated Naltrexone Hydrochloride Supply
Agreement

 

13



--------------------------------------------------------------------------------

8.16. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NO PARTY MAKES ANY
WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, AND EACH PARTY
SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED WARRANTIES OF ANY KIND, INCLUDING
(WITHOUT LIMITATION) ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.

 

9. INDEMNIFICATION

 

9.1. Except to the extent resulting from any claim subject to MALLINCKRODT’s
indemnification obligations under Section 9.2, OREXIGEN hereby agrees to and
shall defend, indemnify, and hold harmless MALLINCKRODT, its Affiliates and each
of their respective employees, officers, directors and agents (the “MALLINCKRODT
Indemnitees”), from, against and in respect of any and all losses, judgments,
damages, liabilities, suits, actions, expenses (including reasonable attorney’s
fees) and proceedings arising from any claims of any third party to the extent
resulting from:

 

  9.1.1. any allegation of misrepresentation, breach of warranty, or the
non-fulfillment of any obligation, covenant or duty on the part of OREXIGEN
under this Agreement,

 

  9.1.2. any claim, complaint, suit, proceeding or cause of action against any
of the MALLINCKRODT Indemnitees alleging physical injury or death, brought by or
on behalf of an injured party, or loss of service or consortium or a similar
such claim, complaint, suit, proceeding or cause of action brought by a spouse,
relative or companion of an injured party due to such physical injury or death,
to the extent arising out of OREXIGEN’s or OREXIGEN’s [*…***…] of any […***…]
(except to the extent that MALLINCKRODT has breached its obligations under
[…***…] with respect to such Naltrexone Hydrochloride), and whether used alone
or in combination with any other material,

 

  9.1.3. any […***…] willful misconduct of OREXIGEN, its employees, officers and
directors in performing this Agreement, and

 

  9.1.4. any claim of […***…].

 

9.2.

Except to the extent resulting from any claim subject to OREXIGEN’s
indemnification obligations under Section 9.1, MALLINCKRODT hereby agrees to and
shall defend, indemnify, and hold harmless OREXIGEN, its Affiliates and each of
their respective employees, officers, directors and agents (the “OREXIGEN
Indemnitees”), from, against

 

* ***Confidential Treatment Requested

Confidential

CSK/Orexigen –Mallinckrodt Amended & Restated Naltrexone Hydrochloride Supply
Agreement

 

14



--------------------------------------------------------------------------------

  and in respect of any and all losses, judgments, damages, liabilities, suits,
actions, expenses (including reasonable attorney’s fees) and proceedings arising
from any claims of any third party to the extent resulting from:

 

  9.2.1. any allegation of misrepresentation, breach of warranty, or the
nonfulfillment of any obligation, covenant, or duty on the part of MALLINCKRODT
under this Agreement,

 

  9.2.2. any claim, complaint, suit, proceeding or cause of action against any
of the OREXIGEN Indemnitees alleging physical injury or death, brought by or on
behalf of an injured party, or loss of service or consortium or a similar such
claim, complaint, suit, proceeding or cause of action brought by a spouse,
relative or companion of an injured party due to such physical injury or death,
to the extent arising out of MALLINCKRODT’s breach of its obligations under
[*…***…] with respect to such Naltrexone Hydrochloride,

 

  9.2.3. any […***…] willful misconduct of MALLINCKRODT or its employees,
officers or directors in performing this Agreement, and

 

  9.2.4. any claim of […***…].

 

9.3. The foregoing indemnification obligations are subject to the following:

 

  9.3.1. in the event a third party claim forms the basis for indemnification,
the indemnifying Party must be notified by or on behalf of the indemnified Party
in writing promptly after a claim is made, a suit is filed or an action or
investigation is initiated (each, a “Proceeding”) against the indemnified Party,
unless such delay does not materially prejudice the indemnifying Party,

 

  9.3.2. subject to the provisions set forth below in this Section 9.3, the
indemnifying Party shall be permitted to defend, control, conduct and prosecute,
in the indemnifying Party’s sole discretion and by counsel of the indemnifying
Party’s choosing, the defense of such Proceeding brought against the indemnified
Party,

 

  9.3.3.

the indemnifying Party shall have the right in its sole discretion to settle,
compromise or otherwise terminate the Proceeding solely upon the payment of
money, provided, that there is no finding or admission of any violation by any
indemnified Party of (i) any law, rule or regulation or (ii) the rights of any
person, and provided further, that no such settlement shall prohibit any
indemnified Party from importing the Naltrexone Hydrochloride into the United
States and or making, using or selling products in the United States and made
from such Naltrexone Hydrochloride, and provided further, that no such
settlement by the indemnifying Party shall be entered into without the prior
consent of the indemnified Party if such settlement contains any terms or
conditions that might in

 

* ***Confidential Treatment Requested

Confidential

CSK/Orexigen –Mallinckrodt Amended & Restated Naltrexone Hydrochloride Supply
Agreement

 

15



--------------------------------------------------------------------------------

  any way limit, restrict or prevent the indemnified Party from carrying on any
of its business activities,

 

  9.3.4. the indemnified Party shall refrain from settling (or endeavoring to
settle, or entering into settlement negotiations with respect to) any such
Proceeding without the indemnifying Party’s prior written consent,

 

  9.3.5. except as may otherwise be required by law, the indemnified Party shall
not compromise the position of the indemnifying Party by admission, statements,
disclosure or conduct (collectively, “Disclosure”) in a way that could
reasonably prejudice the defense, control, conduct or prosecution of said cause
of action (it being understood that no indemnified Party shall be deemed to have
violated this provision so long as such Party has acted in good faith to fulfill
its obligations under this provision), and

 

  9.3.6. the indemnified Party shall cooperate with the indemnifying Party in
the defense, conduct, prosecution or termination of the Proceeding, including
the furnishing of information and the assistance from employees of the
indemnified Party, at the indemnifying Party’s reasonable request and expense.

Notwithstanding anything to the contrary in this Section 9.3, [*…***…],
(i) […***…] defend, control, conduct and prosecute, by counsel of […***…], the
defense of such Proceeding, (ii) […***…] shall refrain from settling (or
endeavoring to settle, or entering into settlement negotiations with respect to)
any such Proceeding […***…], (iii) except as may otherwise be required by law,
[…***…] shall compromise the position of […***…] by Disclosure in a way that
could reasonably prejudice the defense, control, conduct or prosecution of said
cause of action (it being understood that […***…] shall be deemed to have
violated this provision so long as […***…] has acted in good faith to fulfill
its obligations under this provision), and (iv) […***…] shall cooperate with
[…***…] in the defense, conduct, prosecution or termination of the Proceeding,
including the furnishing of information and the assistance from employees of
[…***…], at […***…] reasonable request and expense.

 

9.4. With respect to Section 9.3 above, the indemnified Party will (if legally
possible under the applicable circumstances) provide the indemnifying Party with
prompt written notice in advance of any such Disclosure being made to permit the
indemnifying Party to seek an appropriate protective order, restriction on
response or withdrawal of the request for Disclosure. If, however, any such
request for relief by the indemnifying Party is denied or is otherwise
unavailable, the relevant indemnified Party may make the Disclosure without any
liability to the indemnifying Party.

 

* ***Confidential Treatment Requested

Confidential

CSK/Orexigen –Mallinckrodt Amended & Restated Naltrexone Hydrochloride Supply
Agreement

 

16



--------------------------------------------------------------------------------

9.5. The indemnified Party may, at its option and expense, participate in the
indemnifying Party’s defense with counsel of its own choosing, and if the
indemnified Party so participates, the Parties shall cooperate with one another
in such defense in a commercially reasonable fashion. Notwithstanding any
provision in this Agreement to the contrary, OREXIGEN shall at all times have
the right to assume direction and control of the defense of any claim for which
it has agreed to indemnify MALLINCKRODT hereunder alleging infringement,
misappropriation or violation of any patent, trade secret or other intellectual
property right of any third party, provided that OREXIGEN will provide
MALLINCKRODT, if appropriate under the applicable circumstances, with a
reasonable opportunity to review and consult from time to time concerning the
strategy and action plan, and in such event MALLINCKRODT shall cooperate and
assist as requested in the defense of such claim.

 

9.6. Notwithstanding anything to the contrary in this Section 9, each Party may,
and expressly reserves the right to, seek judicial relief from any court of
competent jurisdiction in order to obtain an injunction or other equitable
relief for the purpose of enforcing its rights under this Section 9.

 

9.7. NOTWITHSTANDING ANY OTHER PROVISION HEREOF, IN NO EVENT SHALL ANY OF THE
PARTIES HERETO BE RESPONSIBLE OR LIABLE TO THE OTHER UNDER ANY PROVISION OF THIS
AGREEMENT OR UNDER ANY THEORY OF NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR
EQUITABLE THEORY, FOR ANY CONSEQUENTIAL, INDIRECT, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOST PROFITS OR
BUSINESS INTERRUPTION), WHETHER OR NOT A PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES AND WHETHER OR NOT SUCH DAMAGES ARE REASONABLY
FORESEEABLE; PROVIDED THAT, FOR CLARITY, THE FOREGOING LIMITATION OF LIABILITY
SHALL NOT APPLY TO THE OBLIGATION OF OREXIGEN TO INDEMNIFY MALLINCKRODT PURSUANT
TO SECTION [*…***…] OR TO THE OBLIGATION OF MALLINCKRODT TO INDEMNIFY OREXIGEN
PURSUANT TO SECTION […***…]. NOTHING IN THIS SECTION IS INTENDED TO LIMIT THE
OBLIGATIONS OF EITHER PARTY UNDER SECTION 7 ABOVE.

 

10. ADVERSE EVENT REPORTING; COSTS AND EXPENSES OF RECALL

 

10.1.

OREXIGEN shall have sole control and responsibility for reporting all adverse
events associated with the use of Finished Products in humans, whether expected
or unexpected and whether or not considered drug related, including the
following: (i) an adverse event occurring in the course of the use of a drug
product in professional practice, (ii) an adverse event occurring from drug
overdose whether accidental or intentional, (iii) an adverse event occurring
from drug abuse, (iv) an adverse event occurring from drug withdrawal, and
(v) any failure of expected pharmacological action with respect to the Finished
Products (collectively, “Adverse Events”). OREXIGEN shall also have sole control
and responsibility for responding to all Finished Product quality complaints and
medical and technical inquiries, whether from lay persons, health care
professionals and or Regulatory Agencies. Notwithstanding the foregoing, to the
extent MALLINCKRODT has an

 

* ***Confidential Treatment Requested

Confidential

CSK/Orexigen –Mallinckrodt Amended & Restated Naltrexone Hydrochloride Supply
Agreement

 

17



--------------------------------------------------------------------------------

  obligation to report any Adverse Events to any Regulatory Agencies it may do
so provided it first provides written notice to OREXIGEN thereof and a copy of
such report. In the event MALLINCKRODT [*…***…], it shall notify OREXIGEN within
[…***…] thereof.

 

10.2. OREXIGEN shall have sole control and responsibility for conducting or
initiating (as appropriate) any product recall, product withdrawal, governmental
seizure or field correction with respect to any Finished Products (“Recalls”).
If OREXIGEN reasonably decides to or is required to initiate a product Recall
with respect to Finished Products containing any Naltrexone Hydrochloride
supplied hereunder which action is due, in whole or in part, to […***…],
OREXIGEN will notify MALLINCKRODT promptly of the details regarding such action,
including providing copies of all relevant documentation concerning such action.
MALLINCKRODT will assist OREXIGEN in investigating any such situation and all
regulatory contacts that are made and all activities concerning such Recall will
be the […***…] responsibility of […***…]. If any such Recall occurs due solely
to […***…], then […***…] shall bear the […***…] cost and expense of any such
Recall. If, on the other hand, any such Recall occurs due solely to […***…],
then […***…] shall bear the […***…] cost and expense of any such Recall and all
regulatory contacts that are made will be the sole responsibility of […***…]. If
both […***…] contribute to the cause of any Recall, the cost and expenses
thereof […***…], and all activities concerning such Recall will be the […***…]
responsibility of […***…].

 

* ***Confidential Treatment Requested

Confidential

CSK/Orexigen –Mallinckrodt Amended & Restated Naltrexone Hydrochloride Supply
Agreement

 

18



--------------------------------------------------------------------------------

11. TERM AND TERMINATION

 

11.1. This Agreement shall commence on the Effective Date (i.e., January 1,
2015) and shall continue in effect until December 31, 2018 (the “Term”), unless
earlier terminated. This Agreement may only be extended with the express written
agreement of both MALLINCKRODT and OREXIGEN.

 

11.2. This Agreement may be terminated by (i) OREXIGEN upon ninety (90) days
written notice to MALLINCKRODT of a failure by MALLINCKRODT to perform or
observe any material covenant, condition or agreement to be performed or
observed by it under this Agreement, unless such breach has been cured within
the ninety (90) day notice period, and (ii) MALLINCKRODT upon ninety (90) days
written notice to OREXIGEN of a failure by OREXIGEN to perform or observe any
material covenant, condition or agreement to be performed or observed by it
under this Agreement, unless such breach has been cured within the ninety
(90) day notice period; provided, however, that with respect to a failure to
timely supply ordered quantities of Naltrexone Hydrochloride under this
Agreement, MALLINCKRODT shall have the right to cure such breach no more than
once during any calendar year unless otherwise agreed by OREXIGEN in writing;
and provided further, that if the breach by OREXIGEN is a failure to pay an
invoice when due, the notice and cure period shall be thirty (30) days.

 

11.3. OREXIGEN may terminate this Agreement effective immediately upon written
notice to MALLINCKRODT in the event that (a) MALLINCKRODT dissolves, is declared
insolvent or bankrupt by a court of competent jurisdiction, (b) a voluntary or
involuntary (if not dismissed within sixty (60) days) petition of bankruptcy is
filed in any court of competent jurisdiction by or against MALLINCKRODT, or
(c) this Agreement is assigned by MALLINCKRODT for the benefit of creditors.
MALLINCKRODT may terminate this Agreement effective immediately upon written
notice to OREXIGEN in the event that (a) OREXIGEN dissolves, is declared
insolvent or bankrupt by a court of competent jurisdiction, (b) a voluntary or
involuntary (if not dismissed within sixty (60) days) petition of bankruptcy is
filed in any court of competent jurisdiction by or against OREXIGEN, or (c) this
Agreement is assigned by OREXIGEN for the benefit of creditors.

 

11.4. OREXIGEN may terminate this Agreement effective upon sixty (60) days
written notice to MALLINCKRODT in the event that (a) any Regulatory Agency takes
any action, or raises any objection, that completely prevents OREXIGEN from
importing, exporting, purchasing or selling either the Naltrexone Hydrochloride
or the Finished Product, (b) the Finished Product fails during clinical trials
and OREXIGEN withdraws its NDA, or (c) OREXIGEN determines, in its sole
discretion, to no longer pursue the development and/or commercialization of a
Finished Product which contains Naltrexone Hydrochloride, provided that, any
such notice shall clearly state the reasons for termination.

 

11.5.

In the event of termination of this Agreement by either Party pursuant to any of
Sections 11.2, 11.3 or 11.4 (except for any termination hereof by OREXIGEN
pursuant to Section 11.2), OREXIGEN agrees to pay for previously placed orders
of Naltrexone Hydrochloride but not yet delivered to OREXIGEN, provided that
MALLINCKRODT shall use reasonable commercial efforts to mitigate the amount of
such payments by

 

Confidential

CSK/Orexigen –Mallinckrodt Amended & Restated Naltrexone Hydrochloride Supply
Agreement

 

19



--------------------------------------------------------------------------------

  OREXIGEN, including, but not limited to, selling such Naltrexone Hydrochloride
to other customers, and provided further that MALLINCKRODT shall deliver
Naltrexone Hydrochloride pursuant to such orders in accordance with this
Agreement.

 

11.6. The provisions of this Section 11 as to termination shall not limit or
restrict the rights of any Party to seek remedies or take measures that may be
otherwise available to it at law or equity in connection with the enforcement
and performance of obligations under this Agreement.

 

12. NOTICES

Any and all notices required to be given under this Agreement will be in writing
and effective upon receipt, sent by facsimile transmission, mailed postage
prepaid by first-class certified or registered mail, or sent by express courier
service, at the respective addresses, as follows:

If to OREXIGEN:

Orexigen Therapeutics, Inc.

3344 N. Torrey Pines Court, Suite 200

La Jolla, CA 92037

Attention: VP, Technical Operations

Telephone Number: (858) 875-8600

Facsimile Number: (858) 875-8650

With a copy to (which shall not by itself constitute notice):

Orexigen Therapeutics, Inc.

3344 N. Torrey Pines Court, Suite 200

La Jolla, CA 92037

Attention: General Counsel

Telephone Number: (858) 875-8600

Facsimile Number: (858) 875-8650

If to MALLINCKRODT:

Mallinckrodt LLC

675 McDonnell Blvd.

Hazelwood, MO 63042

Attention: Senior Director Global API

Telephone Number: (314) 654-5719

Facsimile Number: (314) 654-6580

 

Confidential

CSK/Orexigen –Mallinckrodt Amended & Restated Naltrexone Hydrochloride Supply
Agreement

 

20



--------------------------------------------------------------------------------

With a copy to (which shall not by itself constitute notice):

Mallinckrodt LLC

675 McDonnell Blvd.

Hazelwood, MO 63042

Attention: C. Stephen Kriegh, Vice President – Legal

Telephone Number: (314) 654-6040

Facsimile Number: (314) 654-7181

 

13. MISCELLANEOUS

 

13.1. Force Majeure. In the event that any Party hereto is prevented from
complying, either in whole or in part, with any of the terms or provisions of
this Agreement by reason of fire, flood, storm, strike or lockout, riot, war,
rebellion, lack or failure of transportation facilities, court order, Acts of
God or any other event or circumstance beyond a Party’s reasonable control,
then, upon written notice by the Party whose performance is so affected to the
other, the requirements of this Agreement so affected (to the extent affected)
shall be suspended during the period of, and only to the extent of, such
disability. Said Party shall be excused by reason of said force majeure only so
long as it is exercising [*…***…] to overcome any event of force majeure.
Notwithstanding the foregoing, if a force majeure event prevents a Party’s
performance under this Agreement for more than one hundred twenty
(120) continuous days, the other Party may terminate this Agreement upon written
notice to the non-performing Party.

 

13.2. Assurances. Each Party to this Agreement shall execute, acknowledge and
deliver such further instruments and documents, and do all such other acts and
things as may be required by law or as may be necessary or advisable to carry
out the intents and purposes of this Agreement. The Parties will cooperate with
each other and offer reasonable assistance in carrying out their respective
responsibilities under this Agreement.

 

13.3.

Dispute Resolution. Any dispute, controversy or claim arising under, out of or
in connection with this Agreement, including any subsequent amendments, or the
validity, enforceability, construction, performance or breach thereof
(“Dispute”), may, if and only if both Parties expressly agree in any
circumstance, be finally settled under the Rules for Commercial Dispute
Resolution Procedures (“Rules”) of the American Arbitration Association (“AAA”)
then in force on the date of commencement of the arbitration by three
(3) arbitrators appointed in accordance with those Rules, provided that the
arbitrators appointed have at least ten (10) years arbitration experience in the
pharmaceutical industry; provided, however, if the Parties mutually agree, such
arbitration may be conducted by a single mutually agreeable arbitrator. The
award rendered shall be final and binding on the Parties. Judgment upon the
award may be entered in any court having jurisdiction. The Parties agree that
they will not request, and the arbitrators shall have no authority to award,
punitive or exemplary damages against either Party. The costs of any
arbitration, including administrative fees and fees of the arbitrators, shall be
shared equally by the Parties and each Party shall bear the cost of its own
attorneys’ and expert fees, provided that the arbitrator(s) shall have the
discretion, to be exercised in accordance with applicable law, to allocate among
the Parties the arbitrators’ fees and litigation costs, and the arbitrator(s)

 

* ***Confidential Treatment Requested

Confidential

CSK/Orexigen –Mallinckrodt Amended & Restated Naltrexone Hydrochloride Supply
Agreement

 

21



--------------------------------------------------------------------------------

  shall also have authority to shift any prevailing Party’s attorney’s fees to
any non-prevailing Party.

 

13.4. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York, excluding its conflicts of law provisions that
might apply the law of another jurisdiction.

 

13.5. Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity, legality, or enforceability of
the remaining provisions hereof shall not in any way be affected or impaired
thereby unless the essential purpose(s) of this Agreement cannot be achieved by
either or both of the Parties. In the event any provision shall be held invalid,
illegal or unenforceable the Parties shall use best efforts to substitute a
valid, legal and enforceable provision which insofar as practical implements the
purposes hereof.

 

13.6. No Assignment. No Party shall assign its rights and/or obligations under
this Agreement without the prior written consent of the other Parties hereto,
except that (a) OREXIGEN may assign this Agreement in connection with the
transfer, license or sale of all or substantially all of its assets or business
to which the subject matter of this Agreement relates or in connection with any
merger, consolidation or reorganization, without MALLINCKRODT’s prior written
consent, and (b) MALLINCKRODT may assign this Agreement in connection with the
transfer, license or sale of all or substantially all of its assets or business
to which the subject matter of this Agreement relates or in connection with any
merger, consolidation or reorganization without OREXIGEN’s prior written
consent.

 

13.7. Waiver. No delay, waiver, omission or forbearance on the part of any Party
to exercise any right, option, duty or power arising out of any breach or
default by any other Party of any of the terms, provisions or covenants hereof,
will constitute a waiver by such Party of its rights to enforce any such right,
option, duties or power as against the other Party hereto, or its rights as to
any subsequent breach or default by the other Party.

 

13.8. Survival. Upon termination or expiration of this Agreement, the
obligations of the Parties which by their nature should survive and the
obligations under Sections 7-13 of this Agreement and under any existing
confidentiality agreements between the Parties shall survive.

 

13.9.

Entire Agreement. This Agreement and the Schedules and Appendices attached
hereto, the confidentiality agreements referenced in Section 13.8 and the
Quality Agreement (when executed) constitute the full understanding and entire
agreement between the Parties with respect to the subject matter hereof and
supersede any and all prior oral or written understandings and agreements with
respect to the subject matter hereof. No terms, conditions, understandings or
agreements purporting to modify, amend, waive or terminate this Agreement, or
any provision hereof, shall be binding except by the execution of a writing
specified to be an explicit amendment to this Agreement duly executed by the
authorized signatories of the Parties hereto. No modification, waiver,
termination,

 

Confidential

CSK/Orexigen –Mallinckrodt Amended & Restated Naltrexone Hydrochloride Supply
Agreement

 

22



--------------------------------------------------------------------------------

  rescission, discharge or cancellation of any right or claim under this
Agreement shall affect the right of any Party to enforce any other claim or
right hereunder.

 

13.10. Binding Agreement. Subject to Section 13.6, this Agreement shall be
binding upon the Parties and their respective successors and permitted assigns
and shall insure to the benefit of the Parties and their respective successors
and permitted assigns.

 

13.11. Headings. The headings used in this Agreement are for convenience of
reference only and are not a part of the text hereof.

 

13.12. Counterparts; Electronic Delivery. This Agreement may be executed in
counterparts, each of which shall constitute an original and all of which shall
together constitute a single agreement. A facsimile, PDF or any other type of
copy of an executed version of this Agreement signed by a Party is binding upon
the signing party to the same extent as the original of the signed Agreement,
and may be delivered electronically.

[Signature Page Follows]

 

Confidential

CSK/Orexigen –Mallinckrodt Amended & Restated Naltrexone Hydrochloride Supply
Agreement

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereby agree to the terms and conditions of this
Agreement.

 

OREXIGEN THERAPEUTICS, INC.     MALLINCKRODT LLC By:  

/s/ Michael A. Narachi

    By:  

/s/ Walt Kaczmarek

Name:   Michael A. Narachi     Name:   Walt Kaczmarek Title:   President & Chief
Executive Officer     Title:   President - Multi-Source Pharmaceuticals Date:  

May 26, 2015

    Date:  

May 12, 2015

By:  

/s/ Joseph P. Hagan

      Name:   Joseph P. Hagan       Title:   EVP, Chief Business and Financial
Officer       Date:  

May 26, 2015

      By:  

/s/ Philip Roberts

      Name:   Philip Roberts       Title:   VP, Technical Operations       Date:
 

May 26, 2015

     

 

Confidential

CSK/Orexigen –Mallinckrodt Amended & Restated Naltrexone Hydrochloride Supply
Agreement

 

24



--------------------------------------------------------------------------------

LIST OF DEFINED TERMS

 

DEFINED TERM

  

SECTION

AAA

   13.3

Act

   8.1

Adverse Events

   10.1

Affiliate

   1.1

Agreement

   Preamble

cGMP

   8.1

Defective Product

   6.1

Direct Manufacturing Cost

   2.2

Disclosing Party

   7.1

Disclosure

   9.3

Dispute

   13.3

DMF

   2.1

DMF Equivalent

   2.1

Effective Date

   Preamble

FAR

   8.15

FDA

   2.2

Finished Product

   2.2

MALLINCKRODT

   Preamble

MALLINCKRODT Indemnitees

   9.1

OREXIGEN

   Preamble

OREXIGEN Indemnitees

   9.2

Orexigen Licensee

   2.4

Party

   Preamble

Parties

   Preamble

Price

   5.1

Proceeding

   9.3

Proprietary Information

   7.1

Purchase Order

   1.2

Quality Agreement

   8.14

Recalls

   10.2

Receiving Party

   7.1

Regulatory Agency

   2.2

Regulatory Price Change

   5.2

Rejection Notice

   6.1

Representatives

   7.3

Response Notice

   6.2

Rolling Forecast

   3.2

Rules

   13.3

Specifications

   2.1

Term

   11.1



--------------------------------------------------------------------------------

SCHEDULE A

SPECIFICATIONS

[*…***…]

 

* ***Confidential Treatment Requested



--------------------------------------------------------------------------------

SCHEDULE B

CERTAIN AGREED JURISDICTIONS

[*…***…]

 

* ***Confidential Treatment Requested



--------------------------------------------------------------------------------

SCHEDULE C

PRICING AND SHIPPING TERMS

Freight Terms: All Naltrexone Hydrochloride shall be delivered [*…***…].

Shipping Method: Land within North America, otherwise Air Freight

Tiered Pricing:

 

  (1) […***…]

 

[…***…]    […***…] […***…]    […***…] […***…]    […***…] […***…]    […***…]

[…***…]

 

* ***Confidential Treatment Requested



--------------------------------------------------------------------------------

SCHEDULE D

INITIAL FORECAST (in kilograms)

 

  [*…***…]                   […***…]   […***…]   […***…]   […***…]   […***…]  
[…***…]   […***…]   […***…]   […***…]   […***…]   […***…]   […***…] […***…]  
[…***…]   […***…]   […***…]   […***…]   […***…]   […***…]   […***…]   […***…]  
[…***…]   […***…]   […***…]   […***…]   […***…]   […***…]   […***…]   […***…]
[…***…]   […***…]   […***…]   […***…]   […***…]

 

* ***Confidential Treatment Requested